 
 
I 
111th CONGRESS
2d Session
H. R. 6470 
IN THE HOUSE OF REPRESENTATIVES 
 
December 1, 2010 
Mr. Faleomavaega (for himself, Mr. Ackerman, Ms. Bordallo, and Mr. Sablan) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of the peoples of Bikini, Enewetak, Rongelap, and Utrik, and of other affected citizens of the Republic of the Marshall Islands. 
 
 
1.Payment of claimsThe Secretary of the Treasury shall pay, out of any monies in the Treasury not otherwise appropriated, to the peoples of Bikini, Enewetak, Rongelap, and Utrik, and to other affected citizens of the Marshall Islands, respectively, or to their respectively designated representatives, the sum of $___________ , for the benefit of and distribution to the people of Bikini, the people of Enewetak, the people of Rongelap, the people of Utrik, respectively, and all other citizens of the Marshall Islands affected as a result of the United States atmospheric nuclear weapons testing program conducted in the Marshall Islands between June 30, 1946, and August 18, 1958. The payment of such sum shall be in full satisfaction of all claims against the United States of the peoples of Bikini, Enewetak, Rongelap, and Utrik, and all claims of other citizens of the Republic of the Marshall Islands, based on, arising out of, or in any way related to such atmospheric nuclear weapons testing program.   
 
